202 F.2d 955
AUTOMATIC EQUIPMENT MANUFACTURING CORPORATION, Appellant,v.R. A. GOODALL et al.
No. 14738.
United States Court of Appeals Eighth Circuit.
March 23, 1953.

Charles S. Reed and William A. Sawtell, Jr., Omaha, Neb., for appellant.
Raymond M. Crossman, Omaha, Neb., G. J. McGinley, Ogallala, Neb., James W. R. Brown and R. B. Hamer, Omaha, Neb., for appellees.
PER CURIAM.


1
Appeal from District Court, 106 F.Supp. 699, dismissed at cost of appellant but without allowance or taxation of costs to any of the appellees, on stipulation of parties.